CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our reports dated February 10, 2011 on Appreciation Portfolio, Opportunistic Small Cap Portfolio, Growth and Income Portfolio, International Equity Portfolio, International Value Portfolio, Money Market Portfolio and Quality Bond Portfolio for the fiscal year ended December 31, 2010 which are incorporated by reference in Post-Effective Amendment No. 48 to the Registration Statement (Form N-1A Nos. 33-13690 and 811-5125) of Dreyfus Variable Investment Fund. ERNST & YOUNG LLP New York, New York April 8, 2011
